[Supplemental opinion on motion for rehearing. Hemingway, J. In the determination of this cause we announced as our finding of facts that the bank, in pursuance of an understanding with the cpmpany, entered a field unoccupied by either of them, for the purpose of soliciting and obtaining borrowers for the company; that in this way the company obtained most of its business, including the application of the appellant; that the bank, for its service in procuring this application and closing the loan, collected a commission of which the company was informed ; and that the commission, with the interest agreed to be paid to the company, exceeded io per cent, per annum. Upon those facts our conclusion of law was, that the bank was the agent of the company, and that the loan was usurious. Upon a similar state of facts we had so ruled at a former term in the case of Thompson v. Ingram, 51 Ark., 546, in which the excessive commission had been paid to a party •doing business as a broker. The motion for a rehearing challenges the correctness of our finding of facts and of our conclusions of law thereon, •and is supported by elaborate briefs, ably and persuasively urging the views of counsel. No good could be accomplished by a repetition of the testimony or of our opinion regarding it. Upon the original •consideration of the cause we carefully read, scrutinized and weighed the evidence, and reached our conclusion after the most mature deliberation. The arguments in support of this motion have received a like consideration at our hands, and our convictions remain as formerly expressed. We think the testimony not only supports our finding of facts, -but precludes any other. If the bank was the agent of the ’company, the collection of excessive interest by it with the ■company’s knowledge is imputable to the company, and this without reference to what the general business of the bank may have been. We think our judgment is right, and the motion to reconsider will be denied.